          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

STEPHEN THAXTON and            *
PATRICA THAXTON, individually  *
and on behalf of others        *
similarly situated,            *
                               *
            Plaintiffs,        *
                               *
         v.                    *                      1:20-CV-0941-ELR
                               *
COLLINS ASSET GROUP, LLC,      *
et. al.,                       *
                               *
            Defendants.        *
                               *
                          _________

                                     ORDER
                                     _________

      Presently before the Court is Plaintiffs Stephen Thaxton and Patricia Thaxton

and Defendant Collins Asset Group, LLC’s “Joint Motion to Re-Open Case.”

[Doc. 47]. In their motion, the Parties request that the Court re-open this case so that

the Parties can file documents related to a proposed class settlement. [Id.] Upon

review, the Court GRANTS the Parties’ motion [Doc. 47] and DIRECTS the Clerk

to RE-OPEN this case.
SO ORDERED, this 1st day of December, 2020.


                                  ______________________
                                  Eleanor L. Ross
                                  United States District Judge
                                  Northern District of Georgia




                              2
